Buohanas, O'.
This is an appeal by.the Sheriff of the parish of Orleans, tfrom a judgment condemning him in damages for seizing the ship St. Peter, un■der a fieri facias issued upon a judgment, which gave a privilege upon the ship :St. Peter.
This case cannot be distinguished in principle from that of Elmore v. Hufty, 13 Am. 227.
The appellee’s counsel contends that the privilege was lost by the lapse of sixity days between the judgment allowing the privilege, and the levying of the fi. .fa.
The prescription of sixty days against privileges upon ships and vessels, recog-mizeS by many decisions, has reference to the time of asserting the privilege by ¡suit. Wo have been referred to no authority for the doctrine maintained by ap-ipellee. The right of privilege is fixed by the judgment.
It 5s, therefore, adjudged and decreed, that as regards the appellant, John M. ¿Bell, the judgment of the court below be reversed, and that there be judgment in favor of said Bdl, and against plaintiffs and appellees, with costs in both courts.